 



Exhibit 10.1
NORTEL NETWORKS CORPORATION
Toronto, March 1, 2005

Mr. Lynton (Red) Wilson
Chairman of the Board
Nortel Networks Corporation
8200 Dixie Road, Suite 100
Brampton, Ontario L6T 5P6
Dear Red:
We refer to our letter to you of January 10, 2005 and our undertakings set forth
therein.
We have been advised by Nortel Networks Corporation (“Nortel”) that the trading
restrictions under the current cease trading orders issued by the Canadian
securities regulatory authorities and/or Section 306(a) of the U.S.
Sarbanes-Oxley Act of 2002 may preclude us from deciding to make payments of our
respective RTP Amounts through the surrender of Nortel common shares (“NNC
Shares”) until after such restrictions have been rescinded and/or cease to
apply. Accordingly, as Nortel has suggested, we will make the first scheduled
payment of our respective RTP Amounts five business days after Nortel notifies
us in writing that we are no longer barred from trading in Nortel securities
under applicable Canadian or U.S. rules. If any of us chooses to make such
payment in NNC Shares and such scheduled payment date is not within a Window
Period as defined in Nortel Procedure No. 320-28, the surrender of shares to be
made on account of such payment will be made by those so choosing on the first
business day of the first open Window Period immediately following such
scheduled payment date.
Yours very truly,

     
          /s/ Pascal Debon
            /s/ John Giamatteo
 
   
Pascal Debon
  John Giamatteo
 
   
          /s/ Malcolm Collins
            /s/ Steven Pusey
 
   
Malcolm Collins
  Steven Pusey
 
   
          /s/ Brian McFadden
            /s/ Chahram Bolouri
 
   
Brian McFadden
  Chahram Bolouri
 
   
          /s/ Susan L. Spradley
            /s/ Robert Mao
 
   
Susan L. Spradley
  Robert Mao
 
   
          /s/ Nicholas DeRoma
            /s/ Greg Mumford
 
   
Nicholas DeRoma
  Greg Mumford
 
   
          /s/ William Donovan
            /s/ Dion Joannou
 
   
William Donovan
  Dion Joannou

 